LU (V. AG, A

ENTRE

OFFICE DES MINES D'OR DE KILO-MOTO, Entreprise Publique
de droit congolais, créé par Ordonnance-loi n°65-419 du 15 juillet
1966, ayant son siège social à Bambu, District de l'ituri BP. 219 et
220 Bunia, représenté par Messieurs Cosma WILUNGULA
BALONGELWA et Henri MUTOMBO M. KALUBI, nommés par
Arrêté n° 003/CAB/MIN/PRESIREP/2001 du 12 août 2001 du
Ministre à la Présidence de la République en qualité de Chargé de
| Mission et Chargé de mission adjoint et désignés respectivement
| Délégué Général ai et Délégué Général Adjoint ai, suivant lettre n°
+ 885S/MINPF/JM/2003 du‘ 30. décembre 2003 du Ministre du

portefeuille, dûment autorisés, ci-après défémméxe IMO" d'une
i- part; : #.

F

ET

ces

|
RAMBI MINING SPRL, Société Privée Nb
|

droit congolais, ayant son siège social à

Immeuble OGM, avenue Lieutenant Cole Ze

République Démocratique du Congo, # tuée par acte

authentique du 23 novembre 2004, reçu p#f Monsieur Jean A.

BIFUNU M'FIMI, Notaire de la Ville de Kinshasa, enregistré à

l'Office Notarial de Kinshasa le même jour’sous le numéro 151.902

Folio 162-170, Volume DCCX, immatriculée au Nouveau Registre

de commerce de Kinshasa sous le numéro 58173 et à

l'identification Nationale sous le numéro 01-118-N43374E,

, agissant par Monsieur Reginaid GILLARD ici représenté par
| Monsieur William DAMSEAUX en vertu d'une procuration spéciale
io et par Monsieur Jean Ciaude DAMSEAUX, dûment habilités
conformément à l'article 13 de l'acte constitutif. de la société, ci-

#2 après dénommée "RAMBI MINING SPRL", d'autre part.

[ &r&

IL À ETE PREALABLEMENT EXPOSE CE QUI SUIT :

: 1. 4b:4

- Considérant que OKIMO est titulaire des droits miniers pour l'exploration et
l'exploïtation de l'or et des substances minérales associées au titre des
Concessions 38,39 et 40 instituées par l'Arrëté Départemental N°00206 du 15
novembre 1968 telles que renouvelées per l'Arrêté Ministériel n°
042/CAB.MINES/00/MN/89 du 08 avril 1999 et validées par l'Arrêté Ministériel
n° 001/CAB.MINES-HYDRO/01/2003 du 25 janvier 2003 en conformité avec
les dispositions de l'article 337 du Code Minier Congolais ;

- Considérant que OKIMO tient à relancer les activités de prospection, de
recherche et d'exploitation des gisements aurifères dans ces concessions,
mais ne dispose pas de moyens financiers nécessaires pour les réaliser :

- Considérant que OKIMO a reconnu que le seul moyen efficace pour réussir

cette relance est de faire appel à des capitaux privés grâce à la création d'une
: Joint-venture avec un partenaire minier et financier disposant d'un crédit
j d'honorabilité, de garanties financières et d'une expertise technique
suffisante ;

Considérant que le Consortium conduit par ORGAMAN avaît signé le 31 mars
‘1998 avec OKIMO un Protocole d'Accord et lé 14 avril 2003 un Avenant audit
Protocole d'Accord qui consacre l'élargissement d'un périmetre dans la
Concession 38 à la portion contigue de la Concession 39 en vue de

l'exploration et de l'exploitation de l'or et de ses substances associées ou
| connexes ;

- Attendu que pour se conformer aux prescrits de l'article 23 de la loi
n°007/2002 du 11 juillet 2002 portant Code Minier, RAMBI MINING SPRL
SPRL, Société de droit congolais avec siège social à Kinshasa en République

- Démocratique du Congo, a été créée, et remplit ainsi les conditions de

: l'éfigibilité prévues par les dispositions de l'article 23 alinéa 1 point a de la loi

précitée ;

- Cansidérant que RAMBI MINING SPRL accepte les responsabilités et les
obligations qui découlent pour elle du Code Minler, et plus parti rement
celles définies à son article 177 : sh

Carat d'amodewion OKIM4O-RAMB! Ai NING SPRL, 0407/10, page 2/1 1

LEURS

i IL À ETE NEGOCIE ET CONCLU LE PRESENT CONTRAT D'AMODIATION
î DONT LA TENEUR SUIT:

ARTICLE 1

Le présent contrat a pour objet de permettre à RAMBI MINING SPRL de
disposer d’une partie des droits miniers détenus par OKIMO au titre de la
i Concession 39 instituée par l'Arrêté Départemental 00206 du 15 novembre
} 1968, renouvelée par l'Arrêté Ministériel n° 042/CAB.MINES/00/MN/99 du 08
i avril 1999 tel que validée par l'Arrêté Ministériel n° 001/CAB/MINES-
HYDRO/01/2003 du 25 janvier 2003 conformément aux dispositions de
l'article 337 du Code Minier aux fins d'entreprendre les travaux des sondages
de confimation des réserves et d'exploitation des gisements à réserves

certifiées dans les limites de la Concession 39 définies à l'Annexe À du
présent contrat. .

ARTICLE 2

a) Au titre du présent contrat, OKIMO accorde à RAMB! MINING SPRL, qui
- accepte, l'amodiation sans lirhitation de ses droits miniers, sur la Concession
| 39, couviant un périmètre appelé “Zone du Projet”, dont la superficie est
i indiquée à l'annexe A du contrat susvisé.

| b) Cette amodiation, consentie aux conditions fixées au titre VI, chapitre | du
| Code Minier, comporte le droit exclusif accordé par OKIMO à RAMBI MINING
| SPRL pour effectuer dans la Zone du Projet tous travaux de sondage
| géologique, exploiter les gisernents de substances minérales situées dans
! cette zone et disposer en toute propriété et liberté des produits finis extraits de

ces gisements avec l'obligation de respecter les dispositions de la Loi Minière
| y relatives.

: | c} Si une substance minérale autre que celles pour lesquelles l'autorisation est

.i accordée à OKIMO, est découverte dans le périmètre amodié, OKIMO

É s'engage à obtenir, conformément à l'article 162 du Code Minier, l'extension
de l'autorisation d'exploitation de cette substance.

ARTICLE 3

RAMBI MINING SPRL reconnaît à OKIMO, le droit de
même, tous travaux de prospection, de recherche ou d'e
de la Zone du Projet défini à l'article 2 litera a ci-dessus.

F{S

|

Contrat d'emeuhoions OKIMO-RAMBI MGNING SPRL. PAMT/18. page S/V 1

\. A6. U

ARTICLE 4

a) OKIMO et RAMBI MINING SPRL s'engagent à conduire leurs travaux sur
leurs Zones respectives en parfaite coordination et en toute transparence ;:

b) OKIMO et RAMBI MINING SPRL s'accordent également un droit de passage
réciproque sur leurs Zones en cas de nécessité pour la réalisation de leurs
travaux et l'accomplissement de leurs obligations respectifs.

ARTICLE 5

RAMBI MINING SPRL reconnaît sa responsabilité conformément à l'article
177 du Code Minier.

Toutefois, elle s'engage à assumer, ses responsabilités propres résultant de
ses travaux dans les limites de la zone:tels que décrit à l'annexe A du présent
Contrat.

A cet effet, elle souscrira de son côté, les assurances nécessaires pour couvrir
- de telles responsabilités, quelque soit leur nature, de telle façon qu'a aucun

d'eux ne puisse subir des dommages ou avoir à fairé\fa

résultant des actions ou travaux faits par l'autre partie. |

ARTICLE 6
RAMBI MINING SPRL s'engage :

a) conformément aux dispositions de l'article dr de ja À
l'entretien courant et les investissements nonmiäuf4
mines, installations industrielles, administratives
qui sont mises à sa disposition ou dont
l'exploitation, en vertu du présent contrat d'
maintenir en état normal de fonctionnement ;

b) à conduire son activité en conformité avec les lois et règlements en vigueur
en République Démocratique du Congo ;

€) à accorder à OKIMO, sans restriction et selon les mêmes conditions que
celles faites aux autres usagers de RAMBI MINING SPRL, le libre accès et
usage des infrastructures routières, fluviales et aériennes.

TICLE 7

RAMBI MINING SPRL est responsable de ta conception, du financement et de

4e l'exécution des travaux d'exploration et d'exploitation en rapport avec la Zone
7) du Projet et tiendra OKIMO informé.

[= R

Cowro d'omadiation OKIMO-RAMBI MINING SPRL O407/10. page 4/11

NAS

ARTICLE 8

RAMBI MINING SPRL assurera le libre accès à ses installations à toute
personne mandatée par OKIMO ou par l'Administration Publique et lui fournira
tous documents et informations permettant à ce dernier de remplir ses
obligations en sa qualité d'Amodlant conformément aux dispositions du Code
Minier et des autres lois et règlements applicables en République
Démocratique du Congo.

Toutefois l'OKIMO est tenue, dans ce cas, d'informer au préalable RAMBI
MINING SPRL pour ne pas gêner la marche normale de l'exploitation.

: ARTICLE 9

Tous les documents, informations et renseignements fourmis à OKIMO ou
obtenus par lui en exécution du présent contrat, seront considérés comme
confidentiels et ne pourront faire l'obiet.d'aucune communication, divulgation,

ou consultation par des tiers, sans accord préalable et écrit de RAMBI
MINING SPRL.

: La même obligation s'impose aussi à RAMB!I MINING SPRL en ce qui
concerne les documents et informätions dont il disposerait du fait du présent

contrat.
Î Toutefois, ces autorisations ne sont pas certains cas
| notamment ceux faisant l'objet des déroga is boursières

‘ARTICLE 10
! OKIMO atteste et garanti :

*
- qu'il est le titulaire des d vit
des titres y relatifs ;

-__ qu'il a pleine capacité potr£s
que RAMBI MINING SPF
à son activité en tant qW
du présent contrat ;

clure le présent contrat, et qu'il fera en sorte
{/obtienne les autorisations et visas nécessaires
iataire, pendant toute la durée de la vaïidité

- que cette concession n'est grevée par aucune servitude, charge,
hypothèque ou autres sûretés :

- que RAMBI MINING SPRL ne subira aucun désagrément ou éviction, sous
l'unique réserve des restrictions imposée par la Loi Minière et les
règlèments applicables, et qu'il défendra RAMBI MINING SPRL et
S'opposera à fous agissements, de quelque nature que ce soi,
susceptibles de mettre en cause ou de porter atteinte à tout ou partie des

L À droits dont RAMBI MINING SPRL bénéficie. ou bénéficiera en vertu du
présent contrat.

‘ Conéres d'e ORIMO-RAMBI MINING SPRL GOT, 1
.i ——
En

| : \V. At. £

ARTICLE 11

OKIMO ne cédera pas, ni transmettra ou disposera, de quelque manière que
ce soit, des droits miniers ou fonciers objets du présent contrat d’amodiation et
ne consentira aucune hypothèque ou servitude sur ces droits et ne les
apportera pas en garantie ou en sûreté.

ARTICLE 12

i a) OKIMO fera ce qui est nécessaire pour obtenir, en temps voulu, le

i renouvellement de son permis d'exploitation et, conformément aux

i dispositions de l'article 4 de l'Arrêté Ministériel _n°001/CAB.MINES-

| HYDRO/01/2003 du 25 janvier 2003, le maintien de la validité des droits
miniers portant sur la concession 39.

| b) RAMBI MINING SPRL paurrait le faire également à la demande expresse
i et à charge d'OKIMO. Dans ce cas OKIMO accorde à RAMBI MINING
SPRL, mandat spécial et irévocable ‘

€) OKIMO communiquera à RAMBI MINING SPRL, pour un meilleur Suivi,
o toute correspondance ou demande relative à ces titres et droits miniers.

ARTICLE 13

RAMBI MINING SPRL se substitue à OKIMO et s'engage à gpaintenir la
validité des droits miniers en payant les droit porficiai

l'Etat pour les carrés constituant les Peñret
durée du présent contrat conformément alix js
b du Code Minier.

ARTICLE 14

américains quatre cent vingt mille) dès
SPRL à OKIMO, de l'étude de faisabilité
mois.

À l'expiration de ce délai, RAMBI MINING SPRL est tenue de verser a
OKIMO, le loyer d'amodiation.

Toutefois, OKIMO et RAMBI MINING SPRL conviennent de revoir le loyer
d'amodiation chaque fois que les travaux susvisés auront certifié l'existence
des réserves économiquement exploïables. À cet effet. le nouveau loyer
tiendra compte de l'importance des réserves contenues dans le périmètre

L'I=rR.

ARTICLE 15

Cortrot d'omadision OKIMO-RAMBI MINING SPRL 04/07/10. page 6! À

L

i
Î

WU. 46.4

RAMBI MINING SPRL s'engage, dès sa prise de décision d'exploiter un ou
plusieurs gisements contenus dans le périmètre amodié, d'ouvrir san capital
social à OKIMO dans les proportions et conditions ci-dessous:

- RAMBI MINING SPRL: 80%
- OKIMO : 20% non diluable et sans contrepartie financière.

ARTICLE 16

Les coûts encourus par RAMBI MINING SPRL durant l'exploration seront
amortis pendant la phase d'exploitation.

ARTICLE 17

Sous réserve des dispositions de la Loi Minière, RAMBI MINING SPRL ne
pourra céder ou transférer ses droits au titre du présent contrat, ni les apporter
en garantie, sans l'accord exprès et écrit de 'OKIMO.

ARTICLE 18 . a

ARTICLE 19

,

OKIMO et RAMBI MINING SPRL s'engager
signer tous actes et documents nécessaire
présent contrat.

Au cas où un tiers présenterait des demandes 23 aie
contre OKIMO en sa qualité de titulaire des dro 7 ROOKS- 4
SPRL ou de propriétaire des biens mis à p: peSition Ëk

SPRL, réclamant réparation ou dommages ñ

dommages résultant de leur exploitation paf 34 et dans la
mesure où la responsabilité de ce dernier g$ fiecivement engagée :

L

écrit RAMBI MINING SPRL de telles

a) OKIMO informera immédiatement p
demandes ou instances ;

b} OKIMO n'entreprendra aucune action relative à ces demandes ou
instances ni n'acceptera celles-ci sauf instructions écrites spécifiques de
RAMBI MINING SPRL;

C) la conduite de tout procès, les instructions aux avocats, la formation de
tout appel ou pourvoi, l'initiation de toute action juridique et égale, ainsi

que toute transaction ou compromis seront du ressort exclusif de RAMBI
MINING SPRL;

d) OKIMO apportera toute son assistance à RAMBI MINING SPRL et se
cônformera à toute instruction du RAMBI MINING SPRL relative à ces
demandes ou instances. :

Contror d'anradhasion =  MINING SPRL 0405/10, page Le

WU. 46.4

| ARTICLE 20
| Le présent contrat d'amodiation est à durée indéterminée.
u

Toutefois, OKIMO pourrait résilier le présent contrat d'amodiation par la faute
Î de RAMBI MINING SPRL après une mise en demeure de 60 jours, sauf cas
l de force majeure et au cas où RAMBI MINING SPRL n'aurait pas rempli ses
! obligations spécifiées à l'article 177 du Code Minier notamment :

| - Le non-paiement par RAMBI MINING SPRL des impôts, taxes et
Î redevances dus à l'Etat ;

- le non-paiement des droits superficiaires dus à l'Etat ;

- Le non-paiement de loyer d'amodiation suivant les modalités convenues
entre les parties dans un arrangement particulier :

- la non observation des lois et ‘règlements pouvant entraîner des
conséquences financières ou administratives préjudiciabies à OKIMO ;

, + le non commencement des travaux par l'Amodiataire dans le périmètre
amodié dans un délai de 6 mois à compter de l'entrée en vigueur du”
! présent Contrat. .

Article 21

RAMBI MINING SPRL a le droit de résilier le présent contrat à tout moment,
moyennant un préavis de 60 jours à OKIMO, lorsqu'elle estime que les
résultats obtenus ne justifient pas la poursuite des travaux.

Dans ce cas, RAMBI MINING SPRL devra céder à OKIMO, dans les 60 jours
qui suivent la décision de résiliation et à titre gratuit, toutes les installations
fixes qui ne peuvent être démontées ainsi que tous documents, études et
informations non encore transmis à OKIMO.

RTICLE 22

Le présent contrat d'amodiation peut, à l'initiative
l'objet de modification ou révision par un avenant.

| . \ 46.9

ARTICLE 23

a) En vue de se conformer aux dispositions des articles 202, 203 et 204 du
Code Minier, OKIMO et RAMBI MINING SPRL conviennent de mettre à jour
les Etudes d'impact Environnemental (E.LE) existantes à OKIMO et de les
adapter à ses activités pendant les phases des sondages et d'exploitation.

|

| b) RAMBI MINING SPRL s'engage à prendre des mesures adéquates pour
H protéger l'environnement et les infrastructures publiques utilisées au delà de
1 l'usage industriel normal conformément aux nomes et usages
| internationalement définis pour l'industrie minière et reconnus par les lois et
| règlements en vigueur en ia matière en République Démocratique du Congo.

i c) RAMBI MINING SPRL s'engage à se soumettre à l'obligation
i d'observer les mesures de sécurité, d'hygiène, de salubrité publique, de

conservation des gisements, sources et voies publiques édictées par
l'Administration des Mines conformément aux prescrits du Code Minier et du
Règlement Minier. L

ARTICLE 24

Au cours des travaux de sondäges de confinmation des réserves ou
d'exploitation, s’il venait à être mis à jour des éléments du patrimoine culturel
national, biens meubles et immeubles, RAMBI MINING SPRL s'engage à ne
É pas déplacer ces objets et à en informer par écrit sans délai les autorités
| administratives ayant en charge ja Cuhure, les Arts et Musées dans le

attributions conformément aux dispositions des articles PO5 et 206 Gad
Minier. 4 "

a) En cas de force majeure :
-_ L'inexécution par l'une des parties de l'une de s4
le présent Contrat sera excusée ;

| ARTICLE 25

- Toutes les obligations d'une partie affectée Py
majeure et toutes les obligations d'une partie sg

force majeure seront suspendues tant que l'évé:
et pendant une période raisonnable après sa/Cessation, à condition que
l'insolvabilité financière d'une partie ne la dispeñse ni ne l'exonère de remplir
son obligation de payer l'argent lorsqu'il est exiÿible.

déclarant affectée par une
nent de force majeure dure

| b) La partie directement affectée par cette force majeure la notifiera aussitôt
î que possible à l'autre partie et communiquera une estimation de la durée de

cette situation de force majeure ainsi que toute information utile et
circonstanciée.

c) Le terme " force majeure ” tel qu'utilisé dans te présent contrat d'amodiation,
<Z inclut tout événement soudain, insurmontable et imprévisible, et toute cause de
. quelque espèce ou de nature qu'elie soit, qui se trouve au delà de la maîtrise ou

du contrôle raisonnable d'une partie, y compris, sans limitation, les lois,
Cantrot d'amocarion OX IMO-RAMB] MINING SPRL 04/07/10, page 9/11

Æ

|
|
| .

| | LV db. 0
19

ordonnances et réglementations gouvernementales, restrictions, interdictions ou
certaines décisions de justice qui empêchent l'exécution des obligations des
parties.

ARTICLE 26

a) La validité, l'interprétation et l'exécution du présent contrat sont régis par les
bois en vigueur en République Démocratique du Congo.

b) Tout différend ou divergence relatif à l'interprétation ou à l'exécution du
présent contrat sera soumis à la procédure d'arbitrage conformément aux
dispositions des articles 159 à 201 du Code de Procédure Civile Congolais à
défaut d'un arrangement à l'amiable dans un délai de 30 jours à dater de ta
notification du litige par la partie Ksée.

L'arbitrage aura lieu à Paris ou en tout autre lieu à convenir entre les parties et
se fera en tangue française. _
| . n
La sentence arbitrale sera définitive, liera les parties et sera rendue exécutoire

par les Cours et Tribunaux de Kinshasa en République Démocratique du
Congo. à

ARTICLE 27

i Le présent contrat est rédigé en français en deux exemplaires valant tous
original.

ARTICLE 28

! Le présent contrat comporte 2 annexes ci-dessous qui en font partie
ï intégrante.

- Annexe À définit géographiquement les périmètres repris aux articles 2 et
3;

- Annexe B reprend les photocopies des titres miniers de
la Concession 39.

ARTICLE 29
Toutes notifications ou communications relativ

d'’amodiation doivent être faites par lettre
réception aux adresses ci-après :

'OKIMO relatifs à

- AV, A6. AA

‘un

Pour OKIMO : OFFICE DES MINES D'OR DE KILO-MOTO
A l'attention du Directeur Général,

i- 15, avenue des Sénégalais

| KINSHASA/GOMBE

: B.P. 8498

| KINSHASA 1

E-mail : kilomoto-OKIM ahoo.fr
REPUBLIQUE DEMOCRATIQUE DU CONGO

Pour RAMBI MINING SPRL : RAMBI MINING SPRL S.P.RL
i A l'attention de Monsieur le Président
i 4854, Avenue Lt. Colonel LUKUSA

| KINSHASA/GOMBE
j . B.P. 1598
H Fax : (2438801569
i KINSHASA 1
: E-mai rambimining@crepl.com.au
cc : ogm@orgaman.com
n REPUBLIQUE DEMOCRATIQUE Du CONGO

ARTICLE 30

Le présent contrat entre en vigueur à ja date de sa signature avec effet rétroactif à la
date du 09 juillet 2004.

Fait à Kinshasa, ke

. | Pour RAMBI MINING SPRL ._ Pour OKIMO 1 mL 2005

Pour Reginald GILLARD Cosma WILUNGULA BALÈ
Président Délégué Général àj

Par Procuration 56
Wi DAMSEAUX

. Jean-Claude DAMSEAUX
Vice-Président

———

Canet d'omodiorion OKIANO-RAMBI MINING SPRL CAVZ/10, page 11/1
